Citation Nr: 1218500	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  08-26 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for psychiatric disability, to include insomnia and depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to April 1987.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision by the Roanoke, Virginia Regional Office (RO) of the United States Department of Veterans Affairs (VA). 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


REMAND

The Veteran contends that chronic insomnia began during service and has continued and worsened through the present.  She also states that the long term insomnia has been associated with depression.

The Veteran has not been afforded a VA examination in response to her claim.  VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon, 20 Vet. App. at 83. The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. At 83.

The claims file contains records of recent treatment of the Veteran for insomnia, depression, and other psychiatric disorders or symptoms.  Those records are competent evidence that she has a current disability.  The Veteran has described how her current disorder arose during service.  She has submitted statements from persons who reported having lived with or otherwise maintained daily contact with her during service.  Each of those persons corroborated the history that the Veteran has relayed, recalling his or her awareness during the Veteran's service that the Veteran was having considerable problems with insomnia.  The statements from the Veteran and from witnesses of her observable symptoms during service meet the threshold for indicating that the Veteran's current disability may be associated with service. T he Veteran's service treatment records do not reflect any complaints of insomnia, depression, or other psychiatric problems.  Post-service treatment records do not contain any clinical opinion regarding the etiology of the current disability.  Therefore, the Board has determined that the Veteran should be afforded a VA examination to determine the nature and etiology of the Veteran's insomnia and all acquired psychiatric disorders present during the pendency of the claim.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The AMC or RO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  In addition, it should review the electronic file.  If documents contained therein are deemed to be relevant to the issue on appeal, and are not duplicative of those already found in the paper claims file, it should take action to assure that the records in the electronic file are made available (whether by electronic means or by printing) to the examiner who performs the examination ordered below.

2.  Then, the Veteran should be afforded an examination by a psychologist, psychiatrist or other health care professional with sufficient expertise to determine the nature and etiology of the Veteran's insomnia and any acquired psychiatric disorders present during the period of this claim.  The claims file must be made available to and reviewed by the examiner, and any indicated studies should be performed.

After reviewing the file and examining the Veteran, the examiner should identify all sleep and acquired psychiatric disorders that have been present during the period of this claim.  For each disorder identified, the examiner should provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the disorder originated during active service or is otherwise causally related to her service. For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The rationale for each opinion expressed must also be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, she and her representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to the ultimate outcome of this case. 

No action is required of the Veteran until she is otherwise notified but she has the right to submit additional evidence and argument on the matter that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


